Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This office action is responsive to the arguments filed 01/25/2021.  Claims 16-20 have been withdrawn, thus, claims 2-15 and 21 are presently pending in this application.

Response to Arguments
Applicant's arguments with respect to claims 2-5, 8, 15 and 21 rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Lo (2008/0288070); claims 6-7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Lo (2008/0288070) in view of Amis (5575819) and claims 9-13 rejected under 35 U.S.C. 103 as being unpatentable over Lo (2008/0288070) in view of Bruchman et al. (4776851) have been fully considered but they are not persuasive.   
The main argument is regarding the Lo prior art failing to disclose the limitation “a resilient element configured to be at least partially disposed within the carrier element” of claim 2.  This is not found persuasive because claim 2 broadly requires a resilient element being able to perform the intended use of being “at least partially disposed within” the carrier element.  Claim 2 does not require that the resilient element is disposed within a bore of the carrier element or a specific configuration for what is meant by “within”.  When given the limitation “within” its broadest reasonable interpretation, it means to be disposed in or into the interior of something (definition of the term “within” according to the Merriem-Webster dictionary).  Fig. 3 of Lo discloses the assembled ligament assembly where the carrier element is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 8, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Lo (2008/0288070).
Regarding claims 2, 15 and 21, Lo discloses a ligament assembly 20 (Fig. 2) comprising: a ligament anchor (anchor including elements 22, 24, 28; Fig. 2) including an outer sleeve 22 defining an internal bore (par. 0028 describes the sleeve 22 having a bore that receives elements 24/26); 
a carrier element 26 (Fig. 2) configured to be at least partially disposed within the internal bore of the outer sleeve 22 of the ligament anchor (as shown in Fig. 3); the carrier element 26 including an externally threaded surface 46 configured to engage with an internally threaded surface 42 (par. 0028) of the outer sleeve 22 to form a threaded connection (par. 0028), the carrier element 26 further including a drive formation 52 configured for engagement with a drive tool (par. 0028 discloses groove 52 fits a screwdriver);
a resilient element (spring 28; Fig. 2) at least partially disposed within the carrier element 26 (as shown in Fig. 3), the resilient element 28 including a passage extending therethrough (passage receiving element 34; Fig. 3); and a ligament 34 (par. 0027 discloses pulling element 34 is a flexible element which is fully capable of being a ligament; Fig. 3) extending through the passage in the resilient element (as shown in Fig. 3); wherein the carrier element 26 is translatable relative to the ligament anchor (as shown in Fig. 3), via the threaded connection, to increase or decrease an amount of tension applied to the ligament (par. 0028 and Fig. 3 disclose the threaded connection between carrier element 26 and the anchor which affects the tension on the pulling element 34).
Regarding claims 3-5, Lo discloses the ligament anchor further includes a bone engaging flange 38 (Fig. 2) disposed at a proximal end of the outer sleeve 22 (Fig. 2) and wherein the ligament anchor further includes a ligament guiding mouth disposed at a distal end of the outer sleeve (the open end of the anchor that receives element 24 has a ligament 34 guiding mouth; Fig. 3) and wherein the ligament guiding mouth includes a rounded and polished surface configured to minimize wear of the ligament (the open end has a rounded inner surface 40 with a predetermined roughness which would inherently have to be polished; par. 0021 and Fig. 2).
Regarding claim 8, Lo discloses wherein the resilient element 28 encircles the ligament 34 (as shown in Fig. 3).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (2008/0288070) in view of Amis (5575819). 
Regarding claims 6-7, Lo discloses the claimed invention of claim 2; except for further comprising a second ligament anchor configured to engage the ligament such, that the ligament extends from the ligament anchor to the second ligament anchor and the second ligament anchor comprises an attachment structure on a femoral implant component and the resilient element comprises a cylinder of elastomeric material, the resilient element configured to modify an effective stiffness of the ligament.  However, Amis teaches a similar ligament assembly (Fig. 1) comprising a second ligament anchor configured to engage the ligament such, that the ligament extends from the ligament anchor to the second ligament anchor and the second ligament anchor comprises an attachment structure on a femoral implant component (Fig. 2 and claim 1 discloses a first tibial anchor and a second femoral anchor with a ligament extending across the knee joint).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ligament assembly in Lo to include a 
Regarding claim 14, Lo discloses the claimed invention of claim 2 including a resilient member 28 configured to modify an effective stiffness of the ligament 34 (Fig. 2); except for the resilient element comprises a cylinder of elastomeric material.  However, Amis teaches a similar ligament assembly comprising a resilient element having a cylindrical shape (Fig. 1B discloses porous material 32 having a cylindrical shape).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ligament assembly in Lo to include resilient element comprises a cylinder since it would have been an obvious matter of design choice to change the shape to a cylinder, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the resilient element to comprise elastomeric material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (2008/0288070) in view of Bruchman et al. (4776851). 
Lo discloses the claimed invention of claim 2; except for the ligament includes a shoulder with a substantially annular face; the annular face is continuous; wherein the annular face is substantially planar;  wherein the shoulder is integrally formed with the ligament and the shoulder comprises a discrete element which is attached to the ligament.  However, Bruchman teaches a similar ligament assembly comprising a ligament 11 (Fig. 2) includes a shoulder 12 with a substantially annular face; the annular face is continuous; wherein the annular face is substantially planar (the eyelet 12 of ligament 11 is annular, continuous and planar; Fig 2);  wherein the shoulder is integrally formed with the ligament (as shown in Fig. 2) and the shoulder comprises a discrete element which is attached to the ligament (screw 13 attaches to ligament 11 at shoulder 12; Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ligament assembly in Lo to include the ligament includes a shoulder with a substantially annular face; the annular face is continuous; wherein the annular face is substantially planar;  wherein the shoulder is integrally formed with the ligament and the shoulder comprises a discrete element which is attached to the ligament, as taught and suggested by Bruchman, for allowing an optimal fixation of the ligament to the joint bone that preserves the joint and restores normal movement (abstract of Bruchman). 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASHITA SHARMA/
Primary Examiner, Art Unit 3774